225 Wis.2d 33 (1999)
590 N.W.2d 711
STATE of Wisconsin, Plaintiff-Respondent,
v.
DEBORAH J.Z., Defendant-Appellant.
No. 96-2797-CR.
Supreme Court of Wisconsin.
Oral argument December 3, 1998.
Decided April 9, 1999.
For the defendant-appellant there were briefs by Sally A. Hoelzel, Racine and Priscilla Smith, Bonnie Scott Jones and Center for Reproductive Law & Policy, New York, NY and oral argument by Priscilla Smith.
*34 For the plaintiff-respondent the cause was argued by Joan M. Korb, assistant district attorney, with whom on the briefs was Robert S. Flancher, district attorney.
Amicus curiae brief was filed by Charles H. Barr and Croen & Barr, of counsel, Peter M. Koneazny and American Civil Liberties Union of Wisconsin, Inc., all of Milwaukee for the American Civil Liberties Union of Wisconsin, Inc., American Nurses Association, American Public Health Association, Coalition on Addiction, Pregnancy & Parenting, Legal Action Center, National Council on Alcohol & Drug Dependence, National Women's Health Network, NOW Legal Defense & Education Fund, Pennsylvania Coalition Against Domestic Violence, Planned Parenthood of Wisconsin, Women's Law Project, and Women's Rights Litigation Clinic.
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the order of the circuit court on the charge of attempted first degree intentional homicide. Justice Donald W. Steinmetz, Justice Jon P. Wilcox, and Justice N. Patrick Crooks would affirm; Justice William A. Bablitch, Justice Ann Walsh Bradley, and Justice David T. Prosser would reverse.
[1]
¶ 2. When a certification results in a tie vote by this court, a course of action is to vacate our decision to accept certification and remand the cause to the court of appeals. State v. Watson, 209 Wis. 2d 281, 282, 562 N.W.2d 151 (1997)(vacating order granting certification and remanding to court of appeals); State v. Richard Knutson, Inc., 191 Wis. 2d 395, 396-97, 528 *35 N.W.2d 430 (1995)(remanding to court of appeals on a tie vote on certification).
¶ 3. Accordingly, we vacate our order granting certification and remand the cause to the court of appeals.
¶ 4. SHIRLEY S. ABRAHAMSON, CHIEF JUSTICE, did not participate.